Exhibit 10.41

 

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of November 25,
2015, is entered into by and between Lannett Company, Inc., a Delaware
corporation (the “Company”), and UCB Manufacturing, Inc., a Delaware corporation
(“UCB”).

 

R E C I T A L S

 

WHEREAS, on or about the date hereof, the Company issued to UCB that certain
Warrant to Purchase Common Stock (the “Warrant”), pursuant to which, among other
things, UCB is entitled, subject to the terms and conditions set forth therein,
to purchase from the Company shares of common stock, $0.001 par value per share,
of the Company (the “Company Common Stock”); and

 

WHEREAS, the Company has agreed to provide UCB with the registration rights
specified in this Agreement with respect to Registrable Securities (as defined
herein), on the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE 1
DEFINITIONS

 

1.1                               Definitions. The following terms shall have
the meanings set forth in this Section 1.1:

 

“Adverse Effect” has the meaning given such term in Section 2.1.4 herein.

 

“Advice” has the meaning given such term in Section 2.6 herein.

 

“Affiliate” means with respect to a party hereto, any Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with such party.  For purposes of this definition,
“control” and, with correlative meanings, the terms “controlled by” and “under
common control with” as used with respect to a Person means (a) the possession,
directly or indirectly, of the power to direct, or cause the direction of, the
management or policies of such Person, whether through the ownership of voting
securities, by contract relating to voting rights or corporate governance, or
otherwise, or (b) the ownership, directly or indirectly, of more than fifty
percent (50%) of the voting securities or other ownership interest of a Person.

 

“Agreement” has the meaning given such term in the introductory paragraph of
this Agreement.

 

“Block Sale” means the sale of shares of Company Common Stock to one of several
purchasers in a registered transaction by means of a bought deal, a block trade
or a direct sale.

 

--------------------------------------------------------------------------------


 

“Business Days” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in New York City.

 

“Company” has the meaning given such term in the introductory paragraph of this
Agreement and includes the Company’s successors by merger, acquisition,
reorganization or otherwise.

 

“Company Common Stock” has the meaning given such term in the recitals of this
Agreement.

 

“Company Indemnified Person” has the meaning given such term in Section 2.8.2
herein.

 

“Demand Registration” has the meaning given such term in
Section 2.1.1(a) herein.

 

“Demand Request” has the meaning given such term in Section 2.1.1(a) herein.

 

“Demanding Shareholders” has the meaning given such term in
Section 2.1.1(a) herein.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations promulgated by the SEC
thereunder.

 

“Excluded Registration” means a registration under the Securities Act (i) of
Registrable Securities pursuant to one or more Demand Registrations pursuant to
Section 2 hereof, (ii) of equity securities registered on Form S-8 or any
similar successor form, (iii) of equity securities registered to effect the
acquisition of, or combination with, another Person, (iv) relating solely to the
sale of debt instruments and (v) of securities registered in connection with any
dividend reinvestment plan.

 

“Existing Registration Rights Holders” refers to those individuals or entities
listed on Schedule C of that certain Amendment No. 2 to the Stock Purchase
Agreement dated as of November 25, 2015.

 

“FINRA” has the meaning given such term in Section 2.5(xvi) herein.

 

“Holder” means (i) UCB and (ii) any direct or indirect transferee of UCB who
shall become a party to this Agreement in accordance with Section 2.09 and has
agreed in writing to be bound by the terms of this Agreement.

 

“Inspectors” has the meaning given such term in Section 2.5(xii) herein.

 

“Losses” has the meaning given such term in Section 2.8.1 herein.

 

“Marketed Underwritten Offering” has the meaning given such term in
Section 2.1.1(b) herein.

 

“Permitted Transferee” has the meaning given such term in Section 2.9 herein.

 

2

--------------------------------------------------------------------------------


 

“Person” or “person” means any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization or government or other agency or political
subdivision thereof.

 

“Piggyback Registration” has the meaning given such term in Section 2.2.1
herein.

 

“Records” has the meaning given such term in Section 2.5(xii) herein.

 

“register,” “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement under the Securities Act (to the extent such declaration or order is
required in order for such registration statement to become effective).

 

“Registrable Securities” means any shares of Company Common Stock issuable or
issued upon the exercise of the Warrant; provided, however, that Registrable
Securities shall not include shares of Company Common Stock (a) when a
registration statement with respect to the sale of such shares of Company Common
Stock has become effective under the Securities Act and such shares of Company
Common Stock have been disposed of in accordance with such registration
statement; (b) that have been sold to the public pursuant to Rule 144 or other
exemption from registration under the Securities Act; (c) that have been
otherwise transferred, new certificates for them not bearing a legend
restricting further transfer shall have been delivered by the Company and
subsequent public distribution of them shall not require registration or
qualification of them under the Securities Act or any similar state law then in
force; (d) as to which the Company has delivered an opinion of counsel
reasonably satisfactory to the transfer agent for the Company Common Stock to
the effect that such Registrable Securities are able to be sold by the Holder
without restriction as to volume or manner of sale pursuant to Rule 144;
(e) that are otherwise sold or transferred by a Holder in a transaction where
its rights under this Agreement are not assigned; or (f) that have ceased to be
outstanding.

 

“Requesting Holders” shall mean any Holder(s) requesting to have its (their)
Registrable Securities included in any Demand Registration or Shelf
Registration.

 

“Required Filing Date” has the meaning given such term in
Section 2.1.1(b) herein.

 

“Rule 144” means Rule 144 under the Securities Act or any successor
rule thereto.

 

“SEC” means the United States Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations promulgated by the SEC
thereunder.

 

“Seller Affiliates” has the meaning given such term in Section 2.8.1 herein.

 

“Shelf Registration Statement” has the meaning given such term in Section 2.1.1
herein.

 

“Shelf Takedown” has the meaning given such term in Section 2.1.2(b) herein.

 

3

--------------------------------------------------------------------------------


 

“Suspension Notice” has the meaning given such term in Section 2.6 herein.

 

“UCB” has the meaning given such term in the introductory paragraph of this
Agreement.

 

“Underwritten Offering” shall mean an offering registered under the Securities
Act in which securities of the Company are sold to one or more underwriters on a
firm-commitment basis for reoffering to the public.

 

“Warrant” has the meaning given such term in the recitals of this Agreement.

 

1.2                               Rules of Construction. Unless the context
otherwise requires:

 

(1)                                 a term has the meaning assigned to it;

 

(2)                                 “or” is not exclusive;

 

(3)                                 words in the singular include the plural,
and words in the plural include the singular;

 

(4)                                 whenever the masculine is used in this
Agreement, the same shall include the feminine and whenever the feminine is used
herein, the same shall include the masculine, where appropriate;

 

(5)                                 provisions apply to successive events and
transactions; and

 

(6)                                 “herein,” “hereof” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision.

 

ARTICLE 2
REGISTRATION RIGHTS

 

2.1                               Demand Registration.

 

2.1.1                     Request for Registration.

 

(a)                                 Commencing on the date hereof, any Holder or
Holders of Registrable Securities shall have the right to require the Company to
file a registration statement on the appropriate form under the Securities Act
(it being agreed that such registration statement shall be a registration
statement filed pursuant to Rule 415 under the Securities Act (or any successor
rule) (a “Shelf Registration Statement”), if then available to the Company, and
if such Shelf Registration Statement is not then available to the Company, such
registration statement shall be on Form S-1 or Form S-3 or any similar or
successor to such forms under the Securities Act) for a public offering of all
or part of its or their Registrable Securities (a “Demand Registration”), by
delivering to the Company written notice stating that such right is being
exercised, naming, if applicable, the Holders whose Registrable Securities are
to be included in such registration (collectively, the “Demanding
Shareholders”), specifying the number of each such Demanding Shareholder’s
Registrable Securities to be included in such registration and,

 

4

--------------------------------------------------------------------------------


 

subject to Section 2.1.3 hereof, describing the intended method of distribution
thereof (a “Demand Request”).

 

(b)                                 Subject to this Section 2.1.1 and
Section 2.1.6, the Company shall file a registration statement in respect of a
Demand Registration as soon as reasonably practicable and, in any event, within
sixty (60) days after receiving a Demand Request (the “Required Filing Date”)
and shall use reasonable best efforts to cause the same to be declared effective
by the SEC as promptly as reasonably practicable after such filing; provided,
however, that the Company shall not be obligated to effect:

 

(i)                                     a Demand Registration pursuant to
Section 2.1.1(a) within ninety (90) days after the effective date of a previous
Demand Registration or any previous registration statement in which the Holder
or Holders of Registrable Securities was given piggyback rights pursuant to
Section 2.2 in which there was no reduction in the number of Registrable
Securities to be included, and in each case in which the sale of Registered
Securities was consummated; and

 

(ii)                                  any Demand Registration if a Shelf
Registration Statement is then effective, and such Shelf Registration Statement
may be utilized by the Holder or Holders of Registrable Securities for the
offering and sale of Registrable Securities, including an Underwritten Offering,
without a requirement under the SEC’s rules and regulations for a post-effective
amendment thereto.

 

Notwithstanding the foregoing, the Company shall not be obligated to (i) effect
a Demand Registration that constitutes an Underwritten Offering unless the
aggregate offering price of the Registrable Securities to be sold in such
offering is reasonably expected to be at least $35 million or (ii) effect, in
total, more than three (3) Demand Registrations (less the number of any Shelf
Takedowns constituting an Underwritten Offering), which may consist of (a) no
more than two (2) Demand Registrations where the plan of distribution
contemplates a customary “road show” (including an “electronic road show”) or
other substantial marketing effort by the Company and the underwriters (any such
Underwritten Offering, a “Marketed Underwritten Offering”), less the number of
any Shelf Takedowns constituting a Marketed Underwritten Offering and (b) no
more than two Demand Registrations (less the number of any Shelf Takedowns
constituting an Underwritten Offering) during any twelve (12) month period.

 

2.1.2                     Shelf Takedowns.

 

(a)                                 Subject to the provisions of
Section 2.1.2(b) hereof, any Holder or Holders of Registrable Securities shall
be entitled, at any time and from time to time when a Shelf Registration
Statement is effective, to sell such Registrable Securities held by such Holder
or Holders as are then registered pursuant to a Shelf Registration Statement
(each, a “Shelf Takedown”). The number of Shelf Takedowns that such Holder or
Holders may effect pursuant to this Section 2.1.2 shall not be limited,
provided, that the Company shall not be obligated to effect a Shelf Takedown
that constitutes an Underwritten Offering unless the aggregate offering price of
the Registrable Securities to be sold in such offering is reasonably expected to
be at least $35 million and the number of Marketed Underwritten Offerings that
may be effected hereunder shall be limited to a total of two (2) (less any
Demand Requests made pursuant to Section 2.1.1),

 

5

--------------------------------------------------------------------------------


 

and such other restriction as may be set forth in Section 2.1.1(b) are complied
with. Any such Shelf Takedown may be made in the United States by and pursuant
to any method or combination of methods legally available to any Holder or
Holders of Registrable Securities (including, but not limited to, an
Underwritten Offering, a direct sale to purchasers, a sale to or through
brokers, dealers or agents, a sale over the internet, Block Sales, derivative
transactions with third parties, sales in connection with short sales and other
hedging transactions). The Company shall comply with the applicable provisions
of the Securities Act with respect to the disposition of all Registrable
Securities covered by the Shelf Registration Statement in accordance with the
intended methods of disposition by the Holder or Holders of Registrable
Securities. If any Holder intends to sell any Registrable Securities pursuant to
a Shelf Takedown, such Holder shall give the Company written notice of the
consummation of each Shelf Takedown (whether or not such Shelf Takedown
constitutes an Underwritten Offering) reasonably promptly after the consummation
thereof.

 

(b)                                 Upon receipt of prior written notice by any
Holder or Holders of Registrable Securities that it intends to effect a Shelf
Takedown, the Company shall use its reasonable best efforts to cooperate in such
Shelf Takedown, whether or not such Shelf Takedown constitutes an Underwritten
Offering, by amending or supplementing the prospectus related to such Shelf
Registration Statement as may be reasonably requested by such Holder or Holders
for so long as such Holder or Holders holds Registrable Securities; provided,
that the Company shall not be obligated to cooperate in an Underwritten Offering
to be effected by means of a Block Sale if notice of such Underwritten Offering
has not been delivered to the Company at least five (5) Business Days prior to
the intended launch of such Block Sale.

 

2.1.3                     Selection of Underwriters. At the request of a
majority of the Requesting Holders, the offering of Registrable Securities
pursuant to a Demand Registration or a Shelf Takedown, shall be in the form of a
“firm commitment” Underwritten Offering. In the case of an Underwritten
Offering, a majority of the Requesting Holders shall select the investment
banking firm or firms to manage the Underwritten Offering; provided, that such
selection shall be subject to the prior consent of the Company, which consent
shall not be unreasonably withheld, conditioned or delayed. No Holder may
participate in any such Underwritten Offering unless such Holder (x) agrees to
sell such Holder’s Registrable Securities on the basis provided in any
underwriting arrangements described above and (y) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements; provided, however, that any such Holder’s representations and
warranties in connection with any such registration shall be substantially
consistent in substance and scope with those that are customarily made by
selling securityholders to underwriters and issuers in underwritten offerings;
provided, further, however, that the obligation of such Holder to indemnify
pursuant to any such underwriting arrangements shall be several, not joint and
several, among such Holders selling Registrable Securities, and the liability of
each such Holder will be in proportion thereto; provided, further, that such
liability will be limited to the net amount received by such Holder from the
sale of such Holder’s Registrable Securities pursuant to such Underwritten
Offering.

 

2.1.4                     Rights of Nonrequesting Holders. Upon receipt of any
Demand Request, the Company shall promptly (but in any event within ten
(10) days) give written notice of such proposed Demand Registration to all other
Holders (if any), who shall have the right, exercisable

 

6

--------------------------------------------------------------------------------


 

by written notice to the Company within fifteen (15) days of their receipt of
the Company’s notice, to elect to include in such Demand Registration such
portion of their Registrable Securities as they may request. All Holders
requesting to have their Registrable Securities included in a Demand
Registration in accordance with the preceding sentence shall be deemed to be
“Requesting Holders” for purposes of this Section 2.1.

 

2.1.5                     Priority on Demand Registrations or Shelf Takedowns.
No securities to be sold for the account of any Person (including the Company)
other than any Requesting Holder or any Existing Registration Rights Holders
shall be included in a Demand Registration or a Shelf Takedown unless the
managing underwriter or underwriters shall advise such Requesting Holder (or, in
the case of a Demand Registration that is not an Underwritten Offering, such
Requesting Holder determines in good faith after considering the relevant facts
and circumstances at the relevant time) that the inclusion of such securities
will not adversely affect the price or success of the offering (an “Adverse
Effect”). Furthermore, if the managing underwriter or underwriters shall advise
the Requesting Holder (or such Requesting Holder determines, as applicable, in
good faith after considering the relevant facts and circumstances at the
relevant time) that, even after exclusion of all securities of other Persons
pursuant to the immediately preceding sentence, the amount of securities
proposed to be included in such Demand Registration or Shelf Takedown by the
Requesting Holders and the Existing Registration Rights Holders is sufficiently
large to cause an Adverse Effect, the number of securities to be included in
such Demand Registration shall equal the number of shares which the Requesting
Holder is so advised can be sold in such offering without an Adverse Effect,
allocated as follows: (i) first, the securities requested to be included in such
offering by the Existing Registration Rights Holders and (ii) second, the
Registrable Securities requested to be included in such offering by the
Requesting Holders (and such shares shall be allocated pro rata among the
Requesting Holders on the basis of the number of Registrable Securities
requested to be included in such registration by each such Requesting Holder).

 

2.1.6                     Deferral of Filing. If the filing, initial
effectiveness or continued use of a Registration Statement, including a Shelf
Registration Statement, filed hereunder would require the Company to make a
public disclosure of material non-public information, which disclosure in the
good-faith judgment of the Company based on the advice of counsel (i) would be
required to be made in any registration statement so that such registration
statement would not be materially misleading, (ii) would not be required to be
made at such time but for the filing, effectiveness or continued use of such
registration statement or (iii) would reasonably be expected to adversely affect
in any material respect the Company or its business or the Company’s ability to
effect a bona fide material proposed acquisition, disposition, financing,
reorganization, recapitalization or similar transaction, then the Company may,
upon giving prompt written notice of such action to the Holders, delay the
filing or initial effectiveness of, or suspend use of, such Registration
Statement; provided that the Company shall not be permitted to do so (x) more
than once in any six-month period or (y) for any single period of time in excess
of ninety (90) days, or for periods exceeding, in the aggregate, ninety (90)
days during any twelve-month period. In the event that the Company exercises its
rights under the preceding sentence, the Holders agree to suspend, promptly upon
receipt of the notice referred to above, the use of any prospectus relating to
such registration in connection with any sale or offer to sell Registrable
Securities. If the Company so postpones the filing of a prospectus or the
effectiveness of a registration statement, the Holders shall be entitled to
withdraw such request and, if such request is withdrawn, such registration

 

7

--------------------------------------------------------------------------------


 

request shall not count for the purposes of the limitations set forth in
Section 2.1. The Company shall promptly give the Holders requesting registration
thereof pursuant to this Section 2 written notice of any postponement made in
accordance with the preceding sentence. A deferral of the filing of a
registration statement pursuant to this Section 2.1.6 shall be lifted, and the
requested registration statement shall be filed forthwith, if, in the case of a
deferral pursuant to clause (i), (ii) or (vi) of the preceding sentence, the
negotiations or other activities or developments are disclosed or terminated,
or, in the case of a deferral pursuant to clause (iii) or (iv) of the preceding
sentence, the proposed registration for the Company’s account is abandoned. In
order to defer the filing of a registration statement pursuant to this
Section 2.1.6, the Company shall promptly (but in any event within ten
(10) days), upon determining to seek such deferral, deliver to each Requesting
Holder a certificate signed by an executive officer of the Company stating that
the Company is deferring such filing pursuant to this Section 2.1.6 and a
statement of the reason for such deferral and an approximation of the
anticipated delay. Within twenty (20) days after receiving such certificate, the
holders of a majority of the Registrable Securities held by the Requesting
Holders and for which registration was previously requested may withdraw such
Demand Request by giving notice to the Company; if withdrawn, the Demand Request
shall be deemed not to have been made for all purposes of this Agreement.

 

2.2                               Piggyback Registrations.

 

2.2.1                     Right to Piggyback. Each time the Company proposes to
register any of its equity securities (other than pursuant to an Excluded
Registration) under the Securities Act for sale to the public (whether for the
account of the Company or the account of any securityholder of the Company) (a
“Piggyback Registration”), the Company shall give prompt written notice to each
Holder of Registrable Securities (which notice shall be given not less than ten
(10) days prior to the anticipated filing date of the Company’s registration
statement), which notice shall offer each such Holder the opportunity to include
any or all of such Holder’s Registrable Securities in such registration
statement on the same terms and conditions as the same class of securities
otherwise being sold pursuant to such registration statement, subject to the
limitations contained in Section 2.2.2 hereof. Each Holder who desires to have
such Holder’s Registrable Securities included in such registration statement
shall so advise the Company in writing (stating the number of shares desired to
be registered) within ten (10) days after the date of such notice from the
Company. Any Holder shall have the right to withdraw such Holder’s request for
inclusion of such Holder’s Registrable Securities in any registration statement
pursuant to this Section 2.2.1 by giving written notice to the Company of such
withdrawal on or before the fifth (5th) day prior to the planned effective date
of such Piggyback Registration. Subject to Section 2.2.2 below, the Company
shall include in such registration statement all such Registrable Securities so
requested to be included therein; provided, however, that the Company may at any
time, in its sole discretion and without the consent of the Holders, delay,
withdraw or cease proceeding with any such registration if it shall at the same
time withdraw or cease proceeding with the registration of all other equity
securities originally proposed to be registered and will have no liability to
the Holder in connection with such termination or withdrawal, except for the
obligation to pay any registration expenses pursuant to Section 2.7.2.

 

8

--------------------------------------------------------------------------------


 

2.2.2                     Priority on Piggyback Registrations.

 

(a)                                 If a Piggyback Registration is an
Underwritten Offering and was initiated by the Company, and if the managing
underwriter (or in the case of a Piggyback Registration that is not an
Underwritten Offering, the Company, in good faith) advises the Company that the
inclusion of Registrable Securities requested to be included in the Registration
Statement would cause an Adverse Effect, the Company shall include in such
registration statement (i) first, the securities of the Existing Registration
Rights Holders requested to be included in such registration, (ii) second, the
securities the Company proposes to sell, (iii) third, the Registrable Securities
of any Holder requested to be included in such registration, pro rata among the
Holders of such Registrable Securities on the basis of the number of Registrable
Securities owned by each such Holder and (iv) fourth, any other securities
requested to be included in such registration; provided, that if such other
securities have been requested to be included pursuant to a registration rights
agreement, then such securities would be included as set forth in (iii) above as
if they were Registrable Securities of a Holder. If, as a result of the
provisions of this Section 2.2.2(a), any Holder shall not be entitled to include
all Registrable Securities in a registration that such Holder has requested to
be so included, such Holder may withdraw such Holder’s request to include
Registrable Securities in such registration statement on or before the fifth
(5th) day prior to the planned effective date of such Piggyback Registration.

 

(b)                                 If a Piggyback Registration is an
Underwritten Offering and was initiated by a securityholder of the Company, and
if the managing underwriter (or in the case of a Piggyback Registration that is
not an Underwritten Offering, the Company, in good faith) advises the Company
that the inclusion of Registrable Securities requested to be included in the
Registration Statement would cause an Adverse Effect, the Company shall include
in such registration statement (i) first, the securities of the Existing
Registration Rights Holders requested to be included in such registration,
(ii) second, the securities requested to be included therein by the
securityholders requesting such registration, (iii) third, the Registrable
Securities requested to be included in such registration by any Holder, pro rata
among the Holders on the basis of the number of Registrable Securities owned by
each such Holder and (iv) fourth, any other securities requested to be included
in such registration (including securities to be sold for the account of the
Company). If, as a result of the provisions of this Section 2.2.2(b), any Holder
shall not be entitled to include all Registrable Securities in a registration
that such Holder has requested to be so included, such Holder may withdraw such
Holder’s request to include Registrable Securities in such registration
statement on or before the fifth (5th) day prior to the planned effective date
of such Piggyback Registration.

 

(c)                                  No Holder may participate in any
registration statement in respect of a Piggyback Registration hereunder unless
such Holder (x) agrees to sell such Holder’s Registrable Securities on the basis
provided in any underwriting arrangements approved by the Company, in the case
of an Underwritten Offering and (y) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents,
each in customary form, reasonably required under the terms of such underwriting
arrangements; provided, however, that any such Holder’s representations and
warranties in connection with any such registration shall be of a substance and
scope as are customarily made by selling securityholders to underwriters and
issuers in underwritten offerings; provided, further, however, that the
obligation of such Holder to indemnify pursuant to any such underwriting
arrangements shall be several, not joint and several, among such Holders selling
Registrable Securities, and the

 

9

--------------------------------------------------------------------------------


 

liability of each such Holder will be in proportion thereto; provided, further,
that such liability will be limited to the net amount received by such Holder
from the sale of such Holder’s Registrable Securities pursuant to such
registration.

 

2.3                               SEC Form S-3. The Company shall use its
reasonable best efforts to cause Demand Registrations to be registered on
Form S-3 (or any successor form), and if the Company is not then eligible under
the Securities Act to use Form S-3, Demand Registrations shall be registered on
the form for which the Company then qualifies.

 

2.4                               Holdback Agreements.

 

(a)                                 In the case of any Underwritten Offering by
any Holder hereunder, the Company shall not effect any public sale or
distribution of its equity securities, or any securities convertible into or
exchangeable or exercisable for such securities, during the seven (7) days prior
to and during the ninety (90) day period beginning on the effective date of any
registration statement filed in connection with such Underwritten Offering or,
in the case of an Underwritten Offering pursuant to a Shelf Takedown, the filing
of any prospectus relating to the offer and sale of Registrable Securities,
except (i) pursuant to any registrations on Form S-4 or Form S-8 or any
successor form, (ii) pursuant to any registrations filed in connection with an
exchange offer or any employee benefit or dividend reinvestment plan or
(iii) unless the underwriters managing any such Underwritten Offering otherwise
agree. The underwriters in connection with such Underwritten Offering are
intended third-party beneficiaries of this Section 2.4(a) and shall have the
right and power to enforce the provisions hereof as though they were a party
thereto.

 

(b)                                 Each Holder agrees, in the event of an
Underwritten Offering by the Company (whether for the account of the Company or
otherwise), not to offer, sell, contract to sell or otherwise dispose of any
Registrable Securities, or any securities convertible into or exchangeable or
exercisable for such securities, including any sale pursuant to Rule 144 (except
as part of such Underwritten Offering), during the seven (7) days prior to, and
during the ninety (90) day period (or such lesser period as the lead or managing
underwriters may require) beginning on, the effective date of the registration
statement for such Underwritten Offering (or, in the case of an offering
pursuant to an effective shelf registration statement pursuant to Rule 415, the
pricing date for such Underwritten Offering). The underwriters in connection
with such Underwritten Offering are intended third-party beneficiaries of this
Section 2.4(b) and shall have the right and power to enforce the provisions
hereof as though they were a party thereto.

 

2.5                               Registration Procedures. If and whenever any
Holder has requested that any Registrable Securities be registered pursuant to
this Agreement, the Company will use its reasonable best efforts to effect the
registration and the sale of such Registrable Securities in accordance with the
intended method of disposition thereof as promptly as is reasonably practicable,
and pursuant thereto the Company will as expeditiously as possible:

 

(i)                                     prepare and file with the SEC, pursuant
to Section 2.1.1(b) with respect to any Demand Registration, a registration
statement on any appropriate form under the Securities Act with respect to such
Registrable Securities and use its reasonable best efforts to cause such
registration statement

 

10

--------------------------------------------------------------------------------


 

to become effective; provided, that as far in advance as practicable before
filing such registration statement or any amendment thereto, the Company will
furnish to the selling Holders copies of reasonably complete drafts of all such
documents prepared to be filed (including exhibits), and any such Holder shall
have the opportunity to review and reasonably object, as promptly as is
reasonably practicable, to any information contained therein and the Company
will make corrections reasonably requested by such Holder with respect to such
information prior to filing any such registration statement or amendment;
provided, that the Company shall not have any obligation to modify any
information if the Company reasonably believes in good faith that so doing would
cause (i) the registration statement to contain an untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading or (ii) the
prospectus to contain an untrue statement of a material fact or to omit to state
a material fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading;

 

(ii)                                  except in the case of a Shelf Registration
Statement, prepare and file with the SEC such amendments, post-effective
amendments, and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective for a period of not less than one hundred eighty (180) days
(or such lesser period as is necessary for the underwriters in an underwritten
offering to sell unsold allotments) and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement during such period in accordance with the intended
methods of disposition by the sellers thereof set forth in such registration
statement;

 

(iii)                               in the case of a Shelf Registration
Statement, prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective and to comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Securities subject thereto for a period ending on the earlier of
(x) twenty-four (24) months after the effective date of such registration
statement, (y) the date when all restrictive legends on the Registrable
Securities have been removed or (z) the date on which all the Registrable
Securities held by any Holder cease to be Registrable Securities;

 

(iv)                              furnish to each seller of Registrable
Securities and the underwriters of any Underwritten Offering, such number of
copies of such registration statement, each amendment and supplement thereto,
the prospectus included in such registration statement (including each
preliminary prospectus), any prospectus supplement, any documents incorporated
by reference therein and such other documents as such seller or underwriters may
reasonably request for purposes of permitting such seller’s or underwriters’
review and comment in order to facilitate the disposition of the Registrable
Securities owned by such

 

11

--------------------------------------------------------------------------------


 

seller or the sale of such securities by such underwriters (it being understood
that, subject to Section 2.6 and the requirements of the Securities Act and
applicable state securities laws, the Company consents to the use of the
prospectus and any amendment or supplement thereto by each seller and the
underwriters in connection with any Underwritten Offering covered by the
registration statement of which such prospectus, amendment or supplement is a
part);

 

(v)                                 use its reasonable best efforts to register
or qualify such Registrable Securities under such other securities or blue sky
laws of such jurisdictions in the United States as the managing underwriter
reasonably requests (or, in the event the registration statement does not relate
to an Underwritten Offering, as the holders of a majority of such Registrable
Securities may reasonably request); use its reasonable best efforts to keep each
such registration or qualification (or exemption therefrom) effective during the
period in which such registration statement is required to be kept effective and
to take any other action that may be reasonably necessary or advisable to enable
each seller to consummate the disposition of the Registrable Securities owned by
such seller in such jurisdictions (provided, however, that the Company will not
be required to (A) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subparagraph,
(B) subject itself to taxation in any jurisdiction wherein it is not so subject
or (C) take any action that would subject it to general service of process in
any jurisdiction where it is not then so subject);

 

(vi)                              promptly notify each seller and each
underwriter of any Underwritten Offering and (if requested by any such Person)
confirm such notice in writing (A) when a prospectus or any prospectus
supplement or post-effective amendment has been filed and, with respect to a
registration statement or any post-effective amendment, when the same has become
effective, (B) of the issuance by any state securities or other regulatory
authority of any order suspending the qualification or exemption from
qualification of any of the Registrable Securities under state securities or
“blue sky” laws or the initiation of any proceedings for that purpose, and
(C) of the happening of any event which makes any material statement made in a
registration statement or related prospectus untrue or which requires the making
of any material changes in such registration statement, prospectus or documents
so that they will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading, and, as promptly as practicable thereafter,
prepare and file with the SEC and furnish a supplement or amendment to such
prospectus so that, as thereafter deliverable to the purchasers of such
Registrable Securities, such prospectus will not contain any untrue statement of
a material fact or omit a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading;

 

(vii)                           permit any selling Holder, which in such
Holder’s judgment, based on the advice of counsel, might reasonably be deemed to
be an

 

12

--------------------------------------------------------------------------------


 

underwriter or a controlling person of the Company, to participate in the
preparation of such registration or comparable statement, to the extent
necessary, and to require the insertion therein of material, furnished to the
Company in writing, which in the reasonable judgment of such Holder and its
counsel should be included; provided, that the Company shall not have any
obligation to include such information if the Company reasonably believes in
good faith that so doing would cause (i) the registration statement to contain
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading or (ii) the prospectus to contain an untrue statement of a material
fact or to omit to state a material fact necessary in order to make the
statements made, in light of the circumstances under which they were made, not
misleading;

 

(viii)                        in the case of any Underwritten Offering, make
reasonably available members of management of the Company, as selected by the
Holders of a majority of the Registrable Securities included in such
registration, for assistance in the selling effort relating to the Registrable
Securities covered by such registration, including, but not limited to, the
participation of such members of the Company’s management in road show
presentations as the underwriters reasonably request; provided, that the
underwriter shall take into account the reasonable business requirements of the
Company in determining the scheduling and duration of any road show;

 

(ix)                              otherwise use its reasonable best efforts to
comply with the Securities Act, the Exchange Act and all other applicable
rules and regulations of the SEC, and make generally available to the Company’s
securityholders an earnings statement satisfying the provisions of
Section 11(a) of the Securities Act no later than forty-five (45) days after the
end of the twelve (12) month period beginning with the first day of the
Company’s first fiscal quarter commencing after the effective date of a
registration statement, which earnings statement shall cover said twelve (12)
month period, and which requirement will be deemed to be satisfied if the
Company timely files complete and accurate information on Forms 10-Q, 10-K and
8-K under the Exchange Act and otherwise complies with Rule 158 under the
Securities Act;

 

(x)                                 if requested by the managing underwriter of
any Underwritten Offering or any seller, promptly incorporate in a prospectus
supplement or post-effective amendment such information as the managing
underwriter or such seller reasonably requests to be included therein,
including, without limitation, with respect to the Registrable Securities being
sold by such seller, the purchase price being paid therefor by the underwriters
and with respect to any other terms of the underwritten offering of the
Registrable Securities to be sold in such offering, and promptly make all
required filings of such prospectus supplement or post-effective amendment;

 

(xi)                              cooperate with the seller and the managing
underwriter of any Underwritten Offering to facilitate the timely preparation
and delivery of

 

13

--------------------------------------------------------------------------------


 

certificates (which shall not bear any restrictive legends unless required under
applicable law) representing securities sold under any registration statement,
and enable such securities to be in such denominations and registered in such
names as the managing underwriter or such sellers may request as promptly as
reasonably practicable prior to any sale of Registrable Securities and keep
available and make available to the Company’s transfer agent prior to the
effectiveness of such registration statement a supply of such certificates;

 

(xii)                           in the case of an Underwritten Offering, upon
reasonable notice and during normal business hours, make reasonably available
for inspection by any seller, any underwriter participating in any disposition
pursuant to any registration statement, and any attorney, accountant or other
agent or representative retained by any such seller or underwriter
(collectively, the “Inspectors”), relevant financial and other records,
pertinent corporate documents and properties of the Company (collectively, the
“Records”), as shall be reasonably necessary to enable them to exercise their
due diligence responsibility, and cause the Company’s officers, directors and
employees to supply information reasonably requested by any such Inspector in
connection with such registration statement; provided, however, that, unless the
disclosure of such Records is necessary to avoid or correct a misstatement or
omission in the registration statement or the release of such Records is ordered
pursuant to a subpoena or other order from a court of competent jurisdiction,
the Company shall not be required to provide any information under this
subparagraph (xiii) if (A) the Company believes, after consultation with counsel
for the Company, that either (1) the requested Records constitute confidential
commercial and/or supervisory information within the meaning of 5 U.S.C. §
552(b)(4) and (8), or (2) to do so would cause the Company to forfeit an
attorney-client privilege that was applicable to such information, or (B) if the
Company has requested and been granted from the SEC confidential treatment of
such information contained in any filing with the SEC or documents provided
supplementally or otherwise; provided, further, however, that any Records and
other information provided under this Section 2.5(xii) that is not generally
publicly available shall be subject to such confidential treatment as is
customary for underwriters’ due diligence reviews;

 

(xiii)                        in the case of any Underwritten Offering, use its
reasonable best efforts to furnish to each seller and the underwriter a signed
counterpart of (A) an opinion or opinions of counsel to the Company (and/or
internal counsel if acceptable to the managing underwriters and the sellers),
and (B) a comfort letter or comfort letters from the Company’s independent
public accountants, each in customary form and covering such matters of the type
customarily covered by opinions or comfort letters, as the case may be, as the
seller or managing underwriter reasonably requests;

 

(xiv)                       use its reasonable best efforts to cause the
Registrable Securities covered by any registration statement to be listed on the
primary

 

14

--------------------------------------------------------------------------------


 

national securities exchange, if any, on which similar securities issued by the
Company are then listed;

 

(xv)                          provide a transfer agent and registrar for all
Registrable Securities registered hereunder;

 

(xvi)                       reasonably cooperate with each seller and each
underwriter of any Underwritten Offering participating in the disposition of
such Registrable Securities and their respective counsel in connection with any
filings required to be made with the Financial Industry Regulatory Authority
(“FINRA”);

 

(xvii)                    during the period when the prospectus is required to
be delivered under the Securities Act, promptly file all documents required to
be filed with the SEC pursuant to Sections 13(a), 13(c), 14 or 15(d) of the
Exchange Act;

 

(xviii)                 notify each seller of Registrable Securities promptly of
any request by the SEC for the amending or supplementing of any registration
statement or prospectus relating to such seller’s Registrable Securities;

 

(xix)                       enter into such agreements (including underwriting
agreements) as are customary in connection with an Underwritten Offering; and

 

(xx)                          advise each seller of such Registrable Securities,
promptly after it shall receive notice or obtain knowledge thereof, of the
issuance of any stop order by the SEC suspending the effectiveness of a
registration statement relating to the such seller’s Registrable Securities or
the initiation or threatening of any proceeding for such purpose and promptly
use its reasonable best efforts to prevent the issuance of any stop order or to
obtain its withdrawal as soon as practicable if such stop order should be
issued.

 

The Company may, from time to time, require any Holder of Registrable Securities
as to which any registration is being effected to furnish to the Company in
writing such information as the Company reasonably determines, based on the
advice of counsel, is required or advised to be included in connection with such
registration regarding such Holder and the distribution of such Registrable
Securities, and the Company may exclude from such registration the Registrable
Securities of such Holder if such Holder fails to furnish such information
within fifteen (15) days of receiving such request.

 

2.6                               Suspension of Dispositions. Each Holder agrees
by acquisition of any Registrable Securities that, upon receipt of any notice (a
“Suspension Notice”) from the Company of the happening of any event of the kind
described in Section 2.5(vi)(C), such Holder will forthwith discontinue
disposition of Registrable Securities until such Holder’s receipt of the copies
of the supplemented or amended prospectus, or until it is advised in writing
(the “Advice”) by the Company that the use of the prospectus may be resumed, and
has received copies of any additional or supplemental filings which are
incorporated by reference in the prospectus, and, if so directed by the Company,
such Holder will deliver to the Company all

 

15

--------------------------------------------------------------------------------


 

copies, other than permanent file copies then in such Holder’s possession, of
the prospectus covering such Registrable Securities current at the time of
receipt of such notice. In the event the Company shall give any such notice, the
time period regarding the effectiveness of registration statements set forth in
Section 2.5(ii) and Section 2.5(iii) hereof shall be extended by the number of
days during the period from and including the date of the giving of the
Suspension Notice to and including the date when each seller of Registrable
Securities covered by such registration statement shall have received the copies
of the supplemented or amended prospectus or the Advice. The Company shall use
its reasonable best efforts and take such actions as are reasonably necessary to
render the Advice as promptly as reasonably practicable. In any event, the
Company shall not be entitled to deliver more than two Suspension Notices in any
one year.

 

2.7                               Registration Expenses.

 

2.7.1                     Demand Registrations. The Company shall be responsible
for all reasonable, out-of-pocket fees and expenses incident to any Demand
Registration including, without limitation, the Company’s performance of or
compliance with this Article 2, all registration and filing fees, all fees and
expenses associated with filings required to be made with FINRA (including, if
applicable, the reasonable fees and expenses of any “qualified independent
underwriter” as such term is defined in FINRA Rule 2720, and of its counsel), as
may be required by the rules and regulations of FINRA, fees and expenses of
compliance with securities or “blue sky” laws (including reasonable fees and
disbursements of counsel in connection with “blue sky” qualifications of the
Registrable Securities), rating agency fees, printing expenses (including
expenses of printing certificates for the Registrable Securities in a form
eligible for deposit with Depository Trust Company and of printing prospectuses
if the printing of prospectuses is requested by any Holder of Registrable
Securities), messenger and delivery expenses, the fees and expenses incurred in
connection with any listing or quotation of the Registrable Securities, and the
fees and expenses of counsel for the Company and its independent certified
public accountants (including the expenses of any special audit or “cold
comfort” letters required by or incident to such performance). The Holders shall
be responsible for (i) any underwriting discounts, commissions, or fees
attributable to the sale of the Registrable Securities, on a pro rata basis on
the basis of the number of shares so registered whether or not any registration
statement becomes effective, and (ii) any applicable transfer taxes.  The
Company shall be responsible for the fees and expenses of one (1) firm of
attorneys retained by all of the Holders in the aggregate in connection with the
sale of Registrable Securities in a Demand Registration. Notwithstanding the
foregoing, the Company shall not be responsible for the fees and expenses of any
additional counsel, or any of the accountants, agents or experts retained by the
Holders in connection with the sale of Registrable Securities in a Demand
Registration. The Company will also be responsible for its internal expenses in
any Demand Registration (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties,
the expense of any annual audit and the expense of any liability insurance).

 

2.7.2                     Piggyback Registrations. All fees and expenses
incident to any Piggyback Registration including, without limitation, the
Company’s performance of or compliance with this Article 2, all registration and
filing fees, all fees and expenses associated with filings required to be made
with FINRA (including, if applicable, the reasonable fees and expenses of any
“qualified independent underwriter” as such term is defined in FINRA Rule 2720,
and of its

 

16

--------------------------------------------------------------------------------


 

counsel), as may be required by the rules and regulations of FINRA, fees and
expenses of compliance with securities or “blue sky” laws (including reasonable
fees and disbursements of counsel in connection with “blue sky” qualifications
of the Registrable Securities), rating agency fees, printing expenses (including
expenses of printing certificates for the Registrable Securities in a form
eligible for deposit with Depository Trust Company and of printing
prospectuses), messenger and delivery expenses, the fees and expenses incurred
in connection with any listing or quotation of the Registrable Securities, fees
and expenses of counsel for the Company and its independent certified public
accountants (including the expenses of any special audit or “cold comfort”
letters required by or incident to such performance) and the fees and expenses
of other persons retained by the Company, will be borne by the Company (unless
paid by a securityholder that is not a Holder for whose account the registration
is being effected) whether or not any registration statement becomes effective;
provided, however, that any underwriting discounts, commissions, or fees
attributable to the sale of the Registrable Securities will be borne by the
Holders pro rata on the basis of the number of shares so registered and the fees
and expenses of any counsel, accountants, or other persons retained or employed
by any Holder and any applicable transfer taxes will be borne by such Holder.

 

2.8                               Indemnification.

 

2.8.1                     The Company agrees to indemnify and reimburse, to the
fullest extent permitted by law, each seller of Registrable Securities, and each
of its employees, advisors, agents, representatives, partners, officers, and
directors and each Person who controls such seller (within the meaning of the
Securities Act or the Exchange Act) and any agent or investment advisor thereof
(collectively, the “Seller Affiliates”) (A) against any and all losses, claims,
damages, liabilities, and expenses, joint or several (including, without
limitation, reasonable attorneys’ fees and disbursements except as limited by
Section 2.8.3) (collectively, “Losses”) based upon, arising out of, related to
or resulting from any untrue or alleged untrue statement of a material fact
contained in any registration statement, prospectus or preliminary prospectus or
any amendment thereof or supplement thereto, or any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein not misleading, (B) against any and all Losses, as incurred,
to the extent of the aggregate amount reasonably paid in settlement of any
litigation or investigation or proceeding by any governmental agency or body,
commenced or threatened, or of any claim whatsoever based upon, arising out of,
related to or resulting from any such untrue statement or omission or alleged
untrue statement or omission made by the Company in any registration statement,
prospectus or preliminary prospectus or any amendment thereof or supplement
thereto; provided, that such settlement is effected with the consent of the
Company (such consent not to be unreasonably withheld); and (C) against any
Losses as may be reasonably incurred in investigating, preparing, or defending
against any litigation, or investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon,
arising out of, related to or resulting from any such untrue statement or
omission or alleged untrue statement or omission, or such violation of the
Securities Act, the Exchange Act or any other similar federal or state
securities laws or any rule or regulation promulgated thereunder, to the extent
that any such expense or cost is not paid under subparagraph (A) or (B) above;
provided, that the Company will have no obligation to provide any
indemnification or reimbursement hereunder to the extent that any such Losses
(or actions or proceedings in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in such registration statement,

 

17

--------------------------------------------------------------------------------


 

prospectus, or any preliminary prospectus or any amendment thereof or supplement
thereto, in reliance upon and in substantial conformity with information
furnished in writing to the Company by such seller or any of its Seller
Affiliate (or on such seller’s or Seller Affiliate’s behalf) for use therein.

 

2.8.2                     In connection with any registration statement in which
a seller of Registrable Securities is participating, each such seller will
furnish to the Company in writing such information and affidavits as the Company
reasonably requests for use in connection with any such registration statement
or prospectus and, to the fullest extent permitted by law, each such seller will
indemnify and reimburse, to the fullest extent permitted by law, the Company and
each of its employees, advisors, agents, representatives, partners, officers and
directors and each Person who controls the Company (within the meaning of the
Securities Act or the Exchange Act) and any agent or investment advisor
(“Company Indemnified Persons”) thereof against any and all Losses resulting
from any untrue statement or alleged untrue statement of a material fact
contained in the registration statement, prospectus, or any preliminary
prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, but only to the extent that such
untrue statement or alleged untrue statement or omission or alleged omission is
contained in any information or affidavit so furnished in writing to the Company
by such seller or any Seller Affiliates (or on such seller’s or Seller
Affiliate’s behalf) specifically for inclusion in the registration statement,
prospectus, or any preliminary prospectus or any amendment thereof or supplement
thereto and the Holders agree to reimburse the Company Indemnified Persons for
any legal or other expenses reasonably incurred by it in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, that the obligation to indemnify will be several, not joint
and several, among such sellers of Registrable Securities, and the liability of
each such seller of Registrable Securities will be in proportion and limited to
the net amount received by such seller from the sale of Registrable Securities
pursuant to such registration statement; provided, however, that such seller of
Registrable Securities shall not be liable in any such case to the extent that
prior to the filing of any such registration statement or prospectus or
amendment thereof or supplement thereto, such seller has furnished in writing to
the Company information expressly for use in such registration statement or
prospectus or any amendment thereof or supplement thereto which corrected or
made not misleading information previously furnished to the Company.

 

2.8.3                     Any Person entitled to indemnification hereunder will
(A) give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification (provided, that the failure to give
such notice shall not limit the rights of such Person) and (B) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party; provided, however, that any
person entitled to indemnification hereunder shall have the right to employ
separate counsel and to participate in the defense of such claim, but the fees
and expenses of such counsel shall be at the expense of such person unless
(X) the indemnifying party has agreed to pay such fees or expenses or (Y) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such person. If such defense is not
assumed by the indemnifying party as permitted hereunder, the indemnifying party
will not be subject to any liability for any

 

18

--------------------------------------------------------------------------------


 

settlement made by the indemnified party without its consent (but such consent
will not be unreasonably withheld, conditioned or delayed). If such defense is
assumed by the indemnifying party pursuant to the provisions hereof, such
indemnifying party shall not settle or otherwise compromise the applicable claim
unless (1) such settlement or compromise contains a full and unconditional
release of the indemnified party or (2) the indemnified party otherwise consents
in writing. An indemnifying party who is not entitled to, or elects not to,
assume the defense of a claim will not be obligated to pay the fees and expenses
of more than one counsel for all parties indemnified by such indemnifying party
with respect to such claim, unless in the reasonable judgment of any indemnified
party, a conflict of interest may exist between such indemnified party and any
other of such indemnified parties with respect to such claim, in which event the
indemnifying party shall be obligated to pay the reasonable fees and
disbursements of such additional counsel or counsels.

 

2.8.4                     Each party hereto agrees that, if for any reason the
indemnification provisions contemplated by Section 2.8.1 or Section 2.8.2 are
unavailable to or insufficient to hold harmless an indemnified party in respect
of any Losses (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses (or actions in respect thereof) in
such proportion as is appropriate to reflect the relative fault of the
indemnifying party and the indemnified party in connection with the actions
which resulted in the losses, claims, damages, liabilities or expenses as well
as any other relevant equitable considerations. The relative fault of such
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or omission or alleged omission to state a material fact relates to
information supplied by such indemnifying party or indemnified party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The parties hereto agree that it
would not be just and equitable if contribution pursuant to this Section 2.8.4
were determined by pro rata allocation (even if the Holders or any underwriters
or all of them were treated as one entity for such purpose) or by any other
method of allocation which does not take account of the equitable considerations
referred to in this Section 2.8.4. The amount paid or payable by an indemnified
party as a result of Losses (or actions in respect thereof) referred to above
shall be deemed to include any legal or other fees or expenses reasonably
incurred by such indemnified party in connection with investigating or, except
as provided in Section 2.8.3, defending any such action or claim.
Notwithstanding the provisions of this Section 2.8.4, no Holder shall be
required to contribute an amount greater than the dollar amount by which the net
proceeds received by such Holder with respect to the sale of any Registrable
Securities exceeds the amount of damages which such Holder has otherwise been
required to pay by reason of any and all untrue or alleged untrue statements of
material fact or omissions or alleged omissions of material fact made in any
registration statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto related to such sale of Registrable Securities. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations in this Section 2.8.4 to contribute shall be several in proportion
to the amount of Registrable Securities registered by it and not joint.

 

If indemnification is available under this Section 2.8, the indemnifying parties
shall indemnify each indemnified party to the full extent provided in
Section 2.8.1 and Section 2.8.2

 

19

--------------------------------------------------------------------------------


 

without regard to the relative fault of said indemnifying party or indemnified
party or any other equitable consideration provided for in this Section 2.8.4
subject, in the case of any Holder, to the limited dollar amounts set forth in
Section 2.8.2.

 

2.8.5                     The indemnification and contribution provided for
under this Agreement will remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified party or any officer,
director, or controlling Person of such indemnified party and will survive the
transfer of securities.

 

2.9                               Transfer of Registration Rights. The rights of
each Holder under this Agreement may only be assigned or transferred to (i) any
Affiliate of the Holder or (ii) up to three third-party transferees of the
Registrable Securities or Warrants that are not Affiliates of one another and
that each acquire, or agree to acquire, an amount of Registrable Securities (or
Warrants exercisable therefor) having a market value of at least $35 million,
and, in the case of both (i) and (ii), such Affiliate of the Holder or
transferee enters into a Joinder Agreement, substantially in the form of
Exhibit A hereto (collectively, a “Permitted Transferee”).

 

ARTICLE 3

 

3.1                               Rule 144. The Company will file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder (or, if the Company is not
required to file such reports, will, upon the request of the Holders, make
publicly available other information so long as necessary to permit sales of
Registrable Securities pursuant to Rule 144) and will take such further action
as the Holders may reasonably request, all to the extent required from time to
time to enable the Holders to sell Registrable Securities without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144 or any similar rule or regulation hereafter adopted by the SEC. Upon
the reasonable request of any Holder, the Company will deliver to such parties a
written statement as to whether it has complied with such requirements. If the
Holder seeking to sell Company Common Stock under Rule 144 is UCB, any legal
opinion reasonably required by the transfer agent to effect such sale shall be
provided by, or at the expense of, the Company.

 

3.2                               Preservation of Rights. The Company will not
(i) grant any registration rights to third parties which are more favorable than
or inconsistent with the rights granted hereunder or (ii) enter into any
agreement, take any action or permit any change to occur, with respect to its
securities that violates or subordinates the rights expressly granted to the
Holders; provided, however, that the Company may take any such actions as are
necessary to memorialize or effect any existing arrangements or agreements for
the grant of registrations rights to the Existing Registration Rights Holders.

 

ARTICLE 4
TERMINATION

 

4.1                               Termination. This Agreement shall terminate
and be of no further force and effect at the earliest to occur of (i) its
termination by the written agreement of all parties or their respective
successors in interest, (ii) with respect to any Holder, the date on which all
Company Common Stock held by such Holder have ceased to be Registrable
Securities, (iii) with respect to

 

20

--------------------------------------------------------------------------------


 

the Company, the date on which all Company Common Stock have ceased to be
Registrable Securities and (iv) the dissolution, liquidation or winding up of
the Company.

 

ARTICLE 5
MISCELLANEOUS

 

5.1                               Notices. All notices, requests, claims,
demands and other communications under this Agreement shall be in writing and
shall be given or made (and shall be deemed to have been duly given or made upon
receipt) by delivery in person, by overnight courier service or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 4.1):

 

If to the Company:

 

Lannett Company, Inc.

13200 Townsend Road

Philadelphia, Pennsylvania  19154

Attention: Arthur P. Bedrosian

 

with a copy to (which shall not constitute notice):

 

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York  10022

Attention: Andrew L. Bab and Jennifer L. Chu

 

and

 

Fox Rothschild LLP

2000 Market Street

Twentieth Floor

Philadelphia, Pennsylvania 19103

Attention: Samuel H. Israel and Bradley S. Rodos

 

If to UCB:

 

UCB Manufacturing, Inc.

1950 Lake Park Drive

Smyrna, Georgia  30080

Attention: General Counsel

 

with a copy to (what shall not constitute notice):

 

UCB S.A.

Allée de la Recherche, 60

1070 Brussels, Belgium

 

21

--------------------------------------------------------------------------------


 

Attention: Anna S. Richo

 

and

 

UCB Manufacturing, Inc.

1950 Lake Park Drive

Smyrna, Georgia  30080

Attention: Vice President (Legal) - Americas

 

and

 

Covington & Burling LLP

The New York Times Building

620 Eighth Avenue

New York, New York  10018

Attention: J. D. Weinberg

 

Any notice or communication hereunder shall be deemed to have been given or made
as of the date so delivered if personally delivered and five (5) calendar days
after mailing if sent by registered or certified mail (except that a notice of
change of address shall not be deemed to have been given until actually received
by the addressee). If a notice or communication is mailed in the manner provided
above, it is duly given, whether or not the addressee receives it.

 

5.2                               Authority. Each of the parties hereto
represents to the other that (i) it has the corporate power and authority to
execute, deliver and perform this Agreement, (ii) the execution, delivery and
performance of this Agreement by it has been duly authorized by all necessary
corporate action and no such further action is required, (iii) it has duly and
validly executed and delivered this Agreement and (iv) this Agreement is a
legal, valid and binding obligation, enforceable against it in accordance with
its terms subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
general equity principles.

 

5.3                               Governing Law. This Agreement shall be
governed by and construed and interpreted in accordance with the laws of the
State of New York irrespective of the choice of laws principles of the State of
New York. Each party hereto irrevocably submits to the exclusive jurisdiction of
the courts of the State of New York sitting in the County of New York or the
United States District Court for the Southern District of New York and the
appellate courts having jurisdiction of appeals in such courts to resolve any
dispute, controversy or claim arising out of, or relating to, the transactions
contemplated by this Agreement, or the validity, interpretation, breach or
termination of any provision of this Agreement.

 

5.4                               Waiver of Jury Trial. EACH PARTY HERETO HEREBY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS

 

22

--------------------------------------------------------------------------------


 

REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 4.4.

 

5.5                               Successors and Assigns. The rights of a Holder
may only be assigned in accordance with Section 2.9 to a Permitted Transferee. A
Permitted Transferee to whom rights are transferred pursuant to Section 2.9 may
not again transfer those rights to any other Permitted Transferee, other than as
provided in Section 2.9.  Except as otherwise expressly provided herein, this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and any and all successors to the Company and each Holder and their respective
assigns.

 

5.6                               No Third-Party Beneficiaries. This Agreement
is for the sole benefit of the parties hereto and their respective successors
and permitted assigns and nothing herein, express or implied, is intended to or
shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever, under or by reason of this Agreement; provided,
however, the parties hereto hereby acknowledge that the Persons set forth in
Section 2.4(b) are express third-party beneficiaries in accordance with
Section 2.4(b).

 

5.7                               Headings. The headings in this Agreement are
for reference only and shall not affect the interpretation of this Agreement.

 

5.8                               Severability. If any term or other provision
of this Agreement is invalid, illegal or incapable of being enforced under any
law or as a matter of public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties to this Agreement shall negotiate in good faith
to modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated by this Agreement be consummated as originally
contemplated to the greatest extent possible.

 

5.9                               Waivers. The observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively) by the party entitled to enforce such term, but
such waiver shall be effective only if it is in a writing signed by the party
against whom the existence of such waiver is asserted. Unless otherwise
expressly provided in this Agreement, no delay or omission on the part of any
party in exercising any right or privilege under this Agreement shall operate as
a waiver thereof, nor shall any waiver on the part of any party of any right or
privilege under this Agreement operate as a waiver of any other right or
privilege under this Agreement nor shall any single or partial exercise of any
right or privilege preclude any other or further exercise thereof or the
exercise of any other right or privilege under this Agreement. No failure by
either party to take any action or assert any right or privilege hereunder shall
be deemed to be a waiver of such right or privilege in the event of the
continuation or repetition of the circumstances giving rise to such right unless
expressly waived in writing by the party against whom the existence of such
waiver is asserted.

 

23

--------------------------------------------------------------------------------


 

5.10                        Entire Agreement. This Agreement, together with the
Warrant and any related exhibits and schedules thereto, constitutes the sole and
entire agreement of the parties to this Agreement with respect to the subject
matter contained herein, and supersedes all prior and contemporaneous
understandings and agreements, both written and oral, with respect to such
subject matter.

 

5.11                        Amendment. This Agreement may not be amended or
modified in any respect except by a written agreement signed by the Company and
the Holders of a majority of the then-outstanding Registrable Securities.

 

5.12                        Counterparts. This Agreement may be executed in one
or more counterparts, all of which shall be considered one and the same
agreement, and shall become effective when each party hereto shall have received
counterparts hereof signed by each of the other parties hereto. If any signature
is delivered by facsimile transmission or by PDF, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf the
signature is executed) with the same force and effect as if such facsimile or
PDF signature were an original thereof.

 

5.13                        Further Assurances. Each of the parties to this
Agreement shall, and shall cause their Affiliates to, execute and deliver such
additional documents, instruments, conveyances and assurances and take such
further actions as may be reasonably required to carry out the provisions hereof
and to give effect to the transactions contemplated hereby.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

 

LANNETT COMPANY, INC.

 

 

 

 

By:

/s/Arthur P. Bedrosian

 

 

Name: Arthur P. Bedrosian

 

 

Title: Chief Executive Officer

 

 

 

 

UCB MANUFACTURING, INC.

 

 

 

 

By:

/s/ Stephanie Preston

 

 

Name: Stephanie Preston

 

 

Title: Assistant Treasurer

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

JOINDER AGREEMENT

 

Reference is made to the Registration Rights Agreement, dated as of November 25,
2015 (as amended from time to time, the “Registration Rights Agreement”), by and
among Lannett Company, Inc., a Delaware corporation, UCB Manufacturing, Inc., a
Delaware corporation, and the other parties thereto, if any.  The undersigned
agrees, by execution hereof, to become a party to, and to be subject to the
rights and obligations under the Registration Rights Agreement.

 

 

[NAME]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

 

Address:

 

 

--------------------------------------------------------------------------------